Employers appeal from a. decision of the Unemployment Insurance Appeal Board holding them liable for contributions to the Unemployment Insurance Fund from May, 1950 to May, 1956. The appellants, while claiming lack of knowledge, came within the mandate of the Unemployment Insurance Law in 1950 and failed to make the necessary filings or pay the required contributions. In 1951, because of a change in living accommodations, the number of help employed by the appellants was reduced to three so that upon giving notice and meeting the other requirements of section 562 of the law, further liability would cease. It is contended that at the time of the enactment of the law, inquiry was made by the appellants and a communication was duly received, not in evidence, that the law was not applicable to the facts as enumerated in the inquiry. It is further argued that because the appellants did not have knowledge of the continuing liability, they should not be held responsible for such failure and the provisions of section 562 are “unreasonable, arbitrary and capricious in its operation”. We have held the law operative in a similar situation. (Matter of Clark [Cathenoood], 8 A D 2d 870.) That an employer remains subject to the tax until his application has been reviewed and determined by the Commissioner was before the court in Bohling v. Gorsi (306 N. Y. 815, 816). Decision unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, J-J.